Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-1999

In Re: Unisys
Precedential or Non-Precedential:

Docket 98-1007




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"In Re: Unisys" (1999). 1999 Decisions. Paper 73.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/73


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                             No. 98-1007

RE:   In Re: Unisys Savings Plan Litigation

     The following modifications have been made to the Court's opinion
issued on
3/22/99 and will appear as part of the final version of the opinion:

           1.   On page 48, line 2, delete the word "the".

     2. On Page 50, first full paragraph, line 6, replace the word "his"
with the word
"their".


                               Very truly yours,

                               /s/ P. Douglas Sisk, Clerk